Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0001014
                                                      24-DEC-2012
                                                      08:05 AM

                          SCPW-12-0001014

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  MICHAEL C. TIERNEY, Petitioner,

                                vs.

     RANDALL HIRONAKA, Court-Appointed Attorney, Respondent.


                        ORIGINAL PROCEEDING

                               ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Upon consideration of Petitioner Michael C. Tierney’s

petition for a writ of mandamus, which was filed on November 16,

2012, and the record, it appears that petitioner is not entitled

to mandamus relief inasmuch as (1) court-appointed counsel,

Randall Hironaka, filed a motion to withdraw as counsel in Cr.

No. 08-1-0869 on December 10, 2012, and (2) petitioner can seek

the appointment of new counsel, as appropriate, in the circuit

court.   See Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334,

338-39 (1999) (a writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action; such writs are not intended to supersede the legal
discretionary authority of the lower courts, nor are they

intended to serve as legal remedies in lieu of normal appellate

procedures).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is (1) denied as moot as to petitioner’s request for

court-appointed counsel to file a motion to withdraw as counsel,

and (2) denied as to petitioner’s request for the appointment of

new counsel.
          DATED: Honolulu, Hawai#i, December 24, 2012.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack